Citation Nr: 1538070	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1952, May 1953 to May 1968, May 1971 to May 1973, and May 1975 to October 1977.  He had additional service in the Air National Guard.  The Veteran died in September 2012.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned in February 2011.  A transcript of the hearing is of record.  

In March 2011 and December 2011, the Board remanded the appeal for further evidentiary development.

In December 2012, the Board dismissed the Veteran's appeal due to his death.  In December 2014, the RO determined the appellant met the basic eligibility criteria for substitution and substituted the appellant for the Veteran in this appeal.  38 C.F.R. § 3.1010(c)(2); see October 2012 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  Thus, this appeal is being continued with the appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2014).

The issue of service connection for traumatic brain injury was raised by the Veteran prior to his death in a December 2011 VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  This claim was not adjudicated by the Agency of Original Jurisdiction (AOJ) prior to the Veteran's death and remains pending for substitution and accrued benefits purposes.  38 C.F.R. § 3.1010(g)(1)(i) (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2015, the appellant's representative submitted a statement indicating the appellant was requesting to appear at a video conference hearing.  A substitute has the same rights regarding hearings as would have applied to a claimant had the claimant not died.  38 C.F.R. § 3.1010(f)(3).  Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As noted in the Introduction, the Veteran appeared at a hearing before the undersigned in February 2011.  Generally, a claimant is only entitled to one hearing on appeal.  As the Veteran's substitute, the appellant is deemed to be standing in the shoes of the Veteran and to have already appeared for a hearing before the Board in February 2011.  See 38 C.F.R. § 3.1010(a), (f)(3); see also Substitution in Case of Death of Claimant, 76 Fed. Reg. 8666, 8669 (proposed Feb. 15, 2011) (noting that "a substitute is generally considered to 'stand in the shoes' of the deceased claimant").  However, a statement by the appellant submitted in conjunction with the January 2015 request for a hearing indicates the appellant may have new testimonial evidence to provide regarding her observations of the severity of the Veteran's PTSD prior to his death.  Notably, she did not provide testimony at the February 2011 hearing.  Thus, as circumstances have changed since the February 2011 hearing, the appellant should be scheduled for the requested video conference hearing.
  
Because the AOJ schedules video conference hearings, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a video conference hearing.  Then, process the case in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

